Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 20170170254).

Regarding claim 1. Ishii discloses A display device (Fig 1), comprising: 
a display panel (Fig 1/Fig 2); 
a light control layer 130/132/112/114 disposed on one side (Fig 2: front side) of the display panel through which light is transmitted, 
wherein the light control layer includes a plurality of light absorption patterns 130 [0055] spaced apart from each other (Fig 1/Fig 2); and 
a plurality of reflection patterns 110 disposed under the plurality of light absorption patterns (Fig 2) and reflecting light travelling toward to the plurality of light absorption patterns [0092].

Regarding claim 2. Ishii discloses The display device of claim 1, wherein the light control layer is formed of a transparent resin [0057]/[0063], and 
the plurality of light absorption patterns 130 is disposed in the light control layer (Fig 2), and 
wherein the light control layer has a light blocking region where the plurality of light absorption patterns (Fig 1/Fig 2: the area directly under 130/110) is disposed and a light transmission region (Fig 1/Fig 2: the area between 130/110; see the arrows area in Fig 2) where the plurality of light absorption patterns is not disposed (Fig 1/Fig 2).

Regarding claim 4. Ishii discloses The display device of claim 2, wherein the plurality of light absorption patterns includes a black resin or a dye that absorbs light [0055].

Regarding claim 8. Ishii discloses The display device of claim 1, wherein the plurality of light absorption patterns has a shape of stripes parallel to a first length direction of the light control layer or a second length direction perpendicular to the first length direction (Fig 1: see also Fig 6B).

Regarding claim 9. Ishii discloses The display device of claim 1, wherein the plurality of light absorption patterns has a mesh shape formed along a first length direction of the light control layer and a second length perpendicular to the first length direction (Fig 1: see also Fig 6B).

Regarding claim 10. Ishii discloses The display device of claim 1, wherein the plurality of reflection patterns includes a light reflective material [0092].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Ishii (US 20170170254).

Regarding claim 3. Ishii discloses The display device of claim 2, Ishii discloses wherein the transparent resin.
But Ishii does not explicitly disclose one of polyimide (PI), cyclic olefin polymer (COP), polycarbonate (PC), polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polynorbornene (PNB) and polyethersulfone (PES).
However, the claimed transparent resin materials well known in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ishii transparent resin essentially includes one of the claimed material for the purpose of providing enhanced transparent light intensity. 

Regarding claim 6. Ishii discloses The display device of claim 1. But Ishii does not explicitly disclose wherein the plurality of light absorption patterns has a height that blocks light which travels at ±30 degrees up and down and left and right from the display panel.
However, Ishii’s light absorption patterns are located at a distance with a height from the light transmitting surface. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ishii’s light absorption patterns blocks light which travels at the claimed range of angles. Further, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make proper display device.  Thus, it would have been obvious that Ishii’s device structure within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B. 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).


However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make proper display device.  Thus, it would have been obvious that Ishii’s device structure within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B. 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 11. Ishii discloses The display device of claim 1.
Although Ishii discloses the display device includes transistor (for example; thin film transistor) and the light emitting device [0035]-[0037], Ishii does not explicitly disclose the claimed generic and well known device structure in the art, which is the display panel includes a driving thin film transistor and a light-emitting diode for each sub-pixel, 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ishii device structure including thin film transistor and light emitting device [0035]-[0037] essentially includes the claimed generic device structure for the purpose of providing effectively control and operate the display device. 

Regarding claim 12. Ishii discloses The display device of claim 11, wherein the light-emitting diode and the driving thin film transistor are encapsulated by a protective film 128, and wherein the light control layer is disposed on an outside surface of the protective film (Fig 2).

Claims 5, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable Ishii (US 20170170254) in view of Miyake (US 20150076473).

Regarding claim 5. Ishii discloses The display device of claim 1 except wherein the plurality of light absorption patterns has a width in cross-section that increases as the plurality of light absorption patterns is distanced away from the display panel.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ishii’s device structure to have the Miyake’s device structure for the purpose of providing efficient light transmitting structure.

Regarding claim 13. Ishii discloses A display device (Fig 1), comprising: 
a display panel (Fig 1/Fig 2); 
a plurality of reflection patterns 110 disposed on the display panel and blocking light incident at a predetermined angle from the display panel (Fig 2: since the vertical sidewall of 110 is located at a distance from the light transmitting surface, 110 is essentially blocking light incident at a predetermined angle) and reflecting the light toward the display panel (Fig 2, [0092]); 
a first light control layer 130/132/134 disposed on the display panel; and 
a plurality of first light absorption patterns 130 spaced apart from each other and disposed in the first light control layer (Fig 2) and selectively blocking a propagation path of incident light from the display panel (Fig 2, [0055]).
But Ishii does not disclose wherein the plurality of first light absorption patterns has a width that increases from a lower surface of the light control layer to an upper surface of the light control layer.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ishii’s device structure to have the Miyake’s device structure for the purpose of providing efficient light transmitting structure.

Regarding claim 15. Ishii in view of Miyake discloses The display device of claim 13 except wherein the plurality of first light absorption patterns has a width that is 10-50% of a distance between adjacent two first light absorption patterns.
Further, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make proper display device.  Thus, it would have been obvious that Ishii in view of Miyake’s device structure within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B. 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 16. Ishii in view of Miyake discloses The display device of claim 13, Ishii discloses wherein the plurality of light absorption patterns has a shape of stripes parallel to a first length direction of the first light control layer or a second length direction perpendicular to the first length direction (Fig 1: see also Fig 6B).

Regarding claim 17. Ishii in view of Miyake discloses The display device of claim 13, Ishii discloses wherein the plurality of first light absorption patterns has a mesh shape formed along a first length direction of the first light control layer and a second length perpendicular to the first length direction (Fig 1: see also Fig 6B).

Regarding claim 18. Ishii in view of Miyake discloses The display device of claim 13, Ishii discloses wherein the plurality of reflection patterns includes a light reflective material [0092].

Regarding claim 19. Ishii in view of Miyake discloses The display device of claim 13.
Although Ishii discloses the display device includes transistor (for example; thin film transistor) and the light emitting device [0035]-[0037], Ishii does not explicitly disclose the claimed generic and well known device structure in the art, which is the display panel includes a driving thin film transistor and a light-emitting diode for each sub-pixel, 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ishii device structure including thin film transistor and light emitting device [0035]-[0037] essentially includes the claimed generic device structure for the purpose of providing effectively control and operate the display device. 

Regarding claim 20. Ishii in view of Miyake discloses The display device of claim 19, Ishii discloses wherein the light-emitting diode and the driving thin film transistor are encapsulated by a protective film 128 (Fig 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Ishii (US 20170170254) in view of Miyake (US 20150076473), and further in view of Fujita (US 20160284250).

Regarding claim 14. Ishii in view of Miyake discloses The display device of claim 13 except further comprising: 

However, Fig 11 of Fujita discloses a second light control layer 220/206 disposed on the first light control layer 202/204; and a plurality of second light absorption patterns 206 spaced apart from each other and disposed in the second light control layer (Fig 11) and selectively blocking a propagation path of incident light from the first light control layer (Fig 11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ishii in view of Miyake’s device structure to have the Fujita’s light control structure for the purpose of providing enhanced visibility [0039].   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826